DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 09/17/2021. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“wherein a first transmission axis direction of the first polarizing pixel and a second transmission axis direction of the second polarizing pixel are different from each other, wherein each of the first and second polarizing pixels has a same wavelength characteristic in transmittance, wherein each of the first and second polarizing pixels has a sensitivity to a first wavelength bandwidth and a second wavelength bandwidth, wherein the first polarizing pixel, a ratio of transmittance in the first transmission axis direction in the first wavelength bandwidth to a maximum value of transmittance in the first transmission axis direction in all wavelength bandwidths is 0.5 or more, a ratio of 

Claims 2-15 depend on, and further limit, independent claim 1. Therefore, claims 2-15 are considered allowable for the same reasons.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/Examiner, Art Unit 2698     


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698